UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2004 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-49985 Equicap Financial Corp. (Formerly Online Consortium Corp.) (Exact name of registrant as specified in its charter) British Columbia, Canada n/a (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 11133, #2250  1055 W. Georgia St. Vancouver, Canada V6E 3P3 (Address of principal executive offices) (Zip Code) (604) 689-4200 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No There were 6,151,834 shares outstanding of the registrants Common Stock without par value as of January 31, 2004. Equicap Financial Corp INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Consolidated Balance Sheets at January 31, 2004 and July 31, 2003 3 Consolidated Statements of Income and Loss - Three and six months ended January 31, 2004 and 2003 4 Consolidated Statements of Cash Flows - Three and six months ended January 31, 2004 and 2003 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis or Plan of Operations 7 Item 3. Controls and Procedures 15 PART II  OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Changes in Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 -2- PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EQUICAP FINANCIAL CORP. Consolidated Balance Sheet For the Six Months Ended January 31, 2004 Unaudited - Prepared by Management January 31, 2004 July 31, 2003 (audited) ASSETS Current Cash & short-term deposits $ 33,415 $ 677 Accounts receivable 2,237 361 35,652 1,038 Capital Assets 11,892 14,213 TOTAL ASSETS $ 47,544 $ 15,251 LIABILITIES Current Accounts payable & accrued liabilities $ 23,034 $ 32,202 Liabilities of discontinued operations 39,269 39,271 Due to a related party 0 3,902 62,303 75,375 SHAREHOLDERS EQUITY Share capital 6,530,355 6,445,555 Share issuance costs (153,835) (153,835) Deficit (6,391,279) (6,351,844) (14,759) (60,124) $ 47,544 $ 15,251 On behalf of the Board: "D. Grant Macdonald" Director "Shirley Kancs" Director -3- EQUICAP FINANCIAL CORP. Consolidated Statement of Income and Loss For the Three and Six Months Ended January 31, 2004 Unaudited - Prepared by Management Three Months Ended January 31, 2004 Three Months Ended January 31, 2003 Six Months Ended January 31, 2004 Six Months Ended January 31, 2003 EXPENSES Accounting 1,600 700 2,300 5,080 Advertising, promotion 0 2,288 0 2,688 Amortization 1,161 1,161 2,322 2,322 Consulting fees 0 0 0 0 Filing fees 10,334 13,363 11,764 14,592 Hosting fees 0 3,001 880 5,569 Interest 0 1,758 174 6,840 Legal 2,038 6,490 2,163 6,490 Licenses/dues/subscriptions 75 0 75 0 Office expenses 2,431 1,015 2,750 2,353 Rent and storage 212 212 107 425 Salaries and benefits 12,695 4,721 16,306 9,214 Telephone 294 303 594 501 Loss from continuing operations (30,840) (35,012) (39,435) (56,074) Loss from discontinued operations 0 0 0 0 Net loss for the period (30,840) (35,012) (39,435) (56,074) Deficit, Beginning of Period (6,360,439) (6,292,626) (6,351,844 (6,271,564) Deficit, End of Period (6,391,279) (6,327,638) (6,391,279) (6,327,638) Loss per share (0.005) (0.006) (0.006) (0.009) -4- EQUICAP FINANCIAL CORP. Consolidated Cash Flow Statement For the Three and Six Months Ended January 31, 2004 Unaudited - Prepared by Management Three Months Ended January 31, 2004 Three Months Ended January 31, 2003 Six Months Ended January 31, 2004 Six Months Ended January 31, 2003 Cash provided by (used for) operating activities: Net gain (loss) for the period (30,840) (35,012) (39,435) (56,074) Add loss from discont op,net 0 0 0 0 (30,840) (35,012) (39,435) (56,074) Adjustment for not cash items cash: Amortization of capital assets 1,161 1,161 2,322 2,323 Change in non-cash working capital: Accounts receivable (1,543) (595) (1,877) (297) Accounts payable (20,686) (23,062) (9,170) (17,091) (22,229) (23,657) (11,047) (17,388) Investing activities: Purchase of capital assets 0 0 0 0 Financing activities: Advance from related company 0 (320,862) (3,902) (306,980) Capital stock issued for cash 84,800 33,000 84,800 33,000 Capital stock issued for debt 0 361,845 0 361,845 84,800 73,983 80,898 87,865 Cash used in continuing operations 32,892 16,475 32,739 16,726 Cash used in discontinued operations 0 0 0 0 Increase (Decrease) in cash position 32,892 16,475 32,738 16,726 Cash position, Beginning of Period 523 2,409 677 2,158 Cash position, End of Period $ 33,415 $ 18,884 $ 33,415 $ 18,884 -5- EQUICAP FINANCIAL CORP. NOTES TO FINANCIAL STATEMENTS FOR THE SIX MONTH PERIOD ENDED JANUARY 31, 2 (Unaudited  Prepared by Management) 1. Accounting Policies These interim consolidated financial statements have been prepared using the same accounting policies and methods of their application as the most recent annual consolidated financial statements of the Company. These interim consolidated financial statements do not include all disclosures normally provided in the annual consolidated financial statements and should be read in conjunction with the Companys audited consolidated financial statements for the year ended July 2003. In managements opinion, all adjustments necessary for fair presentation have been included in these interim consolidated financial statements. Interim results are not necessarily indicative of the results expected for the fiscal year. Certain comparative figures have been reclassified to conform to the current periods presentation. 2. Equipment and Domain Names Cost To October 2003 Nov1- Jan31/04 Jan.31/04 July 2003 Net accumulated Accumulated Net book Net book amortization amortization value value $ 29,054 $ 16,001 $ 1,161 $ 11,892 $ 14,213 3. Due to Related Company In November 2003, the Company repaid the promissory note of $17,457 that was owing to a company controlled by D. Grant Macdonald, the President and a director of the Company from proceeds received from the issuance of common shares. 4. Share Capital (a) Authorized: 33,333,333 common shares without par value. (b) Issued: Number of shares Amount Balance at July 31 and October 31, 2003 5,786,834 $6,291,720 For cash Exercise of warrants (note 1) 115,000 25,300 Shares re Private placement (note 2) 200,000 52,000 Exercise of options 50,000 7,500 Balance at January 31, 2004 6,151,834 $6,376,520 Note 1: In January 2003, the Company completed a non-brokered private placement of 165,000 Units at a price of $0.20 per unit for proceeds of $33,000. Each unit consisted of one common share and one non-transferable share purchase warrant exercisable to acquire one additional common share for a period of one year at an exercise price of $0.22 per share. There are now no outstanding warrants. Note 2: In November 2003, the Company completed a non-brokered private placement of 200,000 Units at a price of $0.26 per unit for proceeds of $52,000. Each unit consisted of one common share and one non-transferable share purchase warrant exercisable to acquire one additional common share for a period of two years at an exercise price of $0.34 per share. (c) At January 31, 2004, 263,545 of the shares issued are held in escrow; the release of which is subject to the approval of the regulatory authorities. (d) There were no stock options granted in the quarter ending January 2004. 50,000 options were exercised in the quarter ending January 2004 for proceeds of $7,500. A summary of stock options outstanding at January 31, 2004 is as follows; Number of options Weighted Average Exercise Price Expiry Date 17,022 $ 1.14 July 26, 2004 Each option entitles the holder to purchase one common share in the Company. (e) At January 31, 2004, 200,000 warrants are outstanding at $0.34 per share which expire on November 6, 2005. Each warrant entitles the holder to purchase one common share in the Company. 5. Related Party Transactions In November 2003, the Company repaid the promissory note of $17,457 that was owing to a company controlled by D. Grant Macdonald, the President and a director of the Company from proceeds received from the issuance of common shares. 6. Segmented Information The Companys subsidiaries, FilmIndustry.com and DJscene.com are both currently inactive. The expenses for the quarter ended January 31, 2004 for FilmIndustry are $30 and for DJscene are $1,038. These expenses consist of $1,023 for amortization and $45 for general office expenses. -6- ITEM 2. Managements Discussion and Analysis or Plan of Operations Cautionary Note Regarding Forward-Looking Statements This report contains forward-looking statements that reflect our current expectations about our future results, performance, prospects and opportunities.
